August 25, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
          EXLP LEASING LLC AND EES LEASING LLC, Appellants

NO. 14-14-00268-CV                           V.

          GALVESTON CENTRAL APPRAISAL DISTRICT, Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, Galveston
Central Appraisal District, signed April 2, 2014, was heard on the transcript of the
record. We have inspected the record and find the trial court erred when it declared
Tax Code sections 23.1241 and 23.1242 unconstitutional as applied to appellants’
rental inventory. We therefore order that the portions of the judgment that declared
Tax Code sections 23.1241 and 23.1242 unconstitutional as applied to appellants’
rental inventory are REVERSED and ordered severed and REMANDED for
proceedings in accordance with this court's opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.